In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00354-CR
          No. 02-18-00355-CR
     ___________________________

      QUINCY BLAKELY, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 211th District Court
            Denton County, Texas
Trial Court Nos. F17-2106-211, F18-1122-211


Before Sudderth, C.J.; Walker and Birdwell, JJ.
 Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Pro se appellant Quincy Blakely attempts to appeal from the trial court’s order

denying his motion to quash an indictment and the court’s oral ruling denying his

motion for a copy of a grand jury transcript. On August 13, 2018, we sent Blakely a

letter expressing our concern that we lack jurisdiction because the trial court had not

entered any appealable orders and had not signed a judgment of conviction. We

instructed him that unless he filed a response showing grounds for continuing the

appeals, we could dismiss them. See Tex. R. App. P. 44.3. His responses do not show

grounds for continuing the appeals.

      In a criminal case, we generally have jurisdiction only when the trial court has

signed a judgment of conviction. McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—

Fort Worth 1996, no pet.). “We do not have jurisdiction to review interlocutory

orders unless that jurisdiction has been expressly granted to us by law.” Id. The rulings

of which Blakely complains are not within the limited scope of appealable

interlocutory orders. See Jones v. State, No. 02-18-00353-CR, 2018 WL 4177450, at *1

(Tex. App.—Fort Worth Aug. 30, 2018, no pet.) (mem. op., not designated for

publication); Ex parte Composano, No. 12-17-00325-CR, 2017 WL 5897954, at *1 (Tex.

App.—Tyler Nov. 30, 2017, no pet.) (mem. op., not designated for publication).




                                           2
      Therefore, we dismiss these appeals for want of jurisdiction. Tex. R. App. P.

43.2(f); McKown, 915 S.W.2d at 161.



                                                  /s/ Wade Birdwell
                                                  Wade Birdwell
                                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 8, 2018




                                        3